Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 7, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  154748                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 154748
                                                                   COA: 333163
                                                                   Wayne CC: 77-006407-FC
  JOHN R. PORTER,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 19, 2016
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 7, 2017
           p0531
                                                                              Clerk